DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 16, 11-15, and 18-20, in the reply filed on 12/15/2021 is acknowledged.

Claim Objections
Claim 19 objected to because of the following informalities:  The claim recites “wherein selecting comprises: when the detected position exists within a third geofence and a fourth geofence from among the plurality of geofences at a third time, selecting the third geofence as the selected geofence regarding the third time, and when the detected position exists within the third geofence an the fourth geofence at a fourth time after the third time, selecting the third geofence as the selected geofence regarding the fourth time.”.  As highlighted above, the Examiner believe the term “an” is a typo, and should be replaced by “and”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 1-4, 11-13, 16, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Parulski et al. (US Publication No. 20160242010) in view of Khoshbin (US Publication No. 20170039636) and further in view of Lin et al. (US Publication No. 20110191052).

As to claims 1 and 11, Parulski teaches an electronic device comprising (fig. 2, #300): a wireless communication circuit configured to provide wireless communication (fig. 2, fig. 3, #350); a positioning circuit configured to detect a position of the electronic device (fig. 2, fig. 3, #360, and pp0152, determine current location of mobile device); a processor electrically connected with the wireless communication circuit and the positioning circuit (fig. 3, #320, #360, #350); and a memory electrically connected with the processor (fig. 3, #320, #318), wherein the memory stores instructions that, when being executed, cause the processor to: receive information regarding a plurality of geofences from an external server through the wireless communication circuit (fig. 2, fig. 5, #460, pp0152, the geographic borders of venues, and of the attractions associated with the venues, can be provided by the service provider); determine whether the detected position exists within two or more geofences (fig. 2, fig. 5, pp0153, pp0157, determination is made as to whether the current location of the mobile device, such as smart phone 300, is inside the geographic boundary of two or more venues); select one of the two or more geofences based on at least part of the information (fig. 2, fig. 5, #466, #468, pp0158, pp0159, select venue with best rank step 468. In select venue with best rank step 468, the venue with the best rank is selected as the highest priority venue); and transmit a message comprising the position to the external server through the wireless communication circuit (fig. 2, pp0121, pp0152, determine the GPS coordinates of the smart phone 300, and by using the digital processor 320 in the smart phone 300 to communicate the GPS coordinates to the service provider 280 using the wireless modem 350). However, Parulski fails to explicitly teach transmit the selected geofence to the external server.
In an analogous filed of endeavor, Khoshbin teaches the concept to transmit the selected geofence to the external server (fig. 1, pp0019, user device transmitting selected geographical region and the server receiving the geographical region). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Parulski with the teachings of Khoshbin to achieve the goal of efficiently and urgently providing location-based services in a communication system (Khoshbin, pp0003). However, they failed to explicitly mention that the electronic device is using an LPWAN (low power wide area network).
In an analogous filed of endeavor, Lin teaches the concept in a positioning system wherein the electronic device is using an LPWAN (low power wide area network) (fig. 1, fig. 2, and pp0018, ZIGBEE). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Parulski and Khoshbin with the teachings of Lin to achieve the goal of efficiently and reliably improving performance of a positioning system in a communication system (Lin, pp0001).
to claims 2 and 12, Parulski in view of Khoshbin and Lin teaches the limitations of the independent claims as discussed above. Parulski further teaches wherein the information comprises priorities of the two or more geofences (fig. 2, fig. 5, pp0158, pp0159, select venue with best rank step 468. In select venue with best rank step 468, the venue with the best rank is selected as the highest priority venue).  
As to claims 3 and 13, Parulski in view of Khoshbin and Lin teaches the limitations of the independent claims as discussed above. Parulski further teaches wherein the instructions cause the processor to: determine whether the detected position exists within a first geofence from among the plurality of geofences at a first time (fig. 2, fig. 6, pp0128, other times not corresponding to the festival time, pp0157, current location within a single venue); determine whether the detected position exists within the first geofence and a second geofence from among the plurality of geofences at a second time after the first time (fig. 2, fig. 6, #550, #540, pp0128, pp0163, during festival time, visitor within #540 and #550, selects venue #550); and select the second geofence as the selected geofence (fig. 2, fig. 6, #550, #540, pp0128, pp0163, during festival time, visitor within #540 and #550, selects venue #550).
As to claim 4, Parulski in view of Khoshbin and Lin teaches the limitations of the independent claims as discussed above. Parulski further teaches wherein the instructions cause the processor to: determine whether the detected position exists within a first geofence and a second geofence from among the plurality of geofences at a first time (fig. 2, fig. 5, fig. 6, #550, #540, pp0128, pp0163, during other time i.e. not corresponding to festival time, visitor within #540 and #550, selects venue #540); select the first geofence as the selected geofence regarding the first time (fig. 2, fig. 5, fig. 6, #550, #540, pp0128, pp0163, during other time i.e. not corresponding to festival time, visitor within #540 and #550, selects venue #540); determine whether the detected position exists within the first geofence and the second geofence at a second time after the first time; and select the first geofence as the selected geofence regarding the second time (fig. 2, fig. 5, fig. 6, #550, #540, pp0128, pp0163, during festival time, visitor within #540 and #550, selects venue #550).
As to claim 16, Parulski in view of Khoshbin and Lin teaches the limitations of the independent claims as discussed above. Parulski further teaches wherein the positioning circuit comprise a global positioning system (GPS) (fig. 3, #360).
As to claim 18, Parulski in view of Khoshbin and Lin teaches the limitations of the independent claims as discussed above. Parulski further teaches wherein detecting the position comprises: detecting the position through a GPS performed at measurement intervals (fig. 3, #360, and pp0113, pp0114, dates and time are stored with GPS coordinates).
As to claim 19, Parulski in view of Khoshbin and Lin teaches the limitations of the independent claims as discussed above. Parulski further teaches wherein selecting comprises: when the detected position exists within a third geofence and a fourth geofence from among the plurality of geofences at a third time, selecting the third geofence as the selected geofence regarding the third time (fig. 2, fig. 5, fig. 6, #550, #540, pp0128, pp0163, during other time i.e. not corresponding to festival time, visitor within #540 and #550, selects venue #540), and when the detected position fig. 2, fig. 5, fig. 6, #550, #540, pp0128, pp0163, during festival time, visitor within #540 and #550, selects venue #550).

Claim 6 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Parulski et al. (US Publication No. 20160242010) in view of Khoshbin (US Publication No. 20170039636) and further in view of Lin et al. (US Publication No. 20110191052) and Kirk (US Publication No. 20090286505).

As to claims 6 and 14, Parulski in view of Khoshbin and Lin teaches the limitations of the independent claims as discussed above. Parulski further teaches when the detected position exists within two or more geofences, determine whether the detected position is in [an] area with reference to the selected geofence (fig. 2, fig. 5, #466, #468, pp0158, pp0159, select venue with best rank step 468. In select venue with best rank step 468, the venue with the best rank is selected as the highest priority venue). However, fails to explicitly teach wherein the instructions cause the processor to: determine whether the detected position is in a danger area or a periphery of the danger area; provide an alarm according to a result of the determining.
In an analogous filed of endeavor, Kirk teaches the concept of wherein the instructions cause the processor to: determine whether the detected position is in a danger area or a periphery of the danger area (fig. 1, fig. 3, #340); provide an alarm according to a result of the determining (fig. 1, fig. 3, #340, #350, pp0010 alerting the mobile device on navigational instructions to safety). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Parulski, Khoshbin, and Lin, with the teachings of Kirk to achieve the goal of efficiently and reliably providing efficient navigational instructions that point the user in the direction of safety based on a specified geographic coordinates (Kirk, pp0009).

Allowable Subject Matter
Claims 5, 7, 15, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645